Citation Nr: 9931288	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1980 to June 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1997 decision of the Boston, 
Massachusetts, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
low back disorder.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
any current low back disorder is attributable to military 
service or event coincident therewith.


CONCLUSION OF LAW

The claim of service connection for a low back disorder is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a low back disorder that was brought about by injury 
sustained during his military service.  It is also requested 
that the veteran be afforded the benefit of the doubt.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service medical records include an April 1982 treatment 
record showing that the veteran sought treatment for low back 
pain following a fall one day earlier.  On examination, no 
adverse pathology was found except for his low back being 
tense/tight.  At a June 1982 separation examination, the 
veteran did not report a history of having sustained a low 
back injury; no low back abnormalities were noted by the 
examiner.

Post-service evidence includes VA treatment records, dated 
from January 1991 to November 1996.  A January 1991 
consultation sheet from an orthopedic clinic includes a 
provisional diagnosis of chronic low back pain.  January 1991 
lumbosacral spine x-rays did not reveal any back abnormality.  
April 1993 treatment records show the veteran's complaints of 
low back pain, indicate that he had injured his low back five 
years earlier, and include a diagnosis of lumbar sprain.

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between the lumbar sprain 
diagnosed in 1993, over ten years following the veteran's 
separation from military service, and the veteran's military 
service or event coincident therewith, such as the injury 
reported by the veteran and documented in April 1982.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disability and continued 
symptoms since service.  The Board recognizes that the 
veteran is competent to describe an injury during military 
service, and that the April 1982 record corroborates his 
report.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  Nevertheless, 
no medical evidence has been presented that tends to link any 
current low back disability to his in-service injury or other 
problem coincident with service.  While the veteran is 
competent to provide information as to the visible symptoms 
he experienced during and after service, he has not been 
shown to be competent to provide the medical opinion evidence 
necessary to make his claim of service connection well 
grounded.  See Espiritu, supra, Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  

Therefore, because no competent medical evidence has been 
presented to link current low back disability to military 
service, his claim is not well grounded.  Caluza, supra.  
Moreover, it should be noted that the principle of reasonable 
doubt does not apply until after the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Importantly, as noted above, when the veteran fails 
to meet his burden of submitting a well-grounded claim, the 
Board is without jurisdiction to act.  Boeck, supra.  
Although the veteran's representative has asked that the 
veteran be scheduled for a VA examination to establish the 
origin of his current low back pathology, without a well-
grounded claim, the duty to assist does not arise.  Gilbert, 
supra; Morton v. West, 12 Vet. App. 477 (1999).


ORDER


Service connection for a low back disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

